    Case 1:16-cr-00324-TWT-RGV Document 108 Filed 08/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



 UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
             v.                          1:16-CR-324-TWT
 ZACHARY TYLER ROGERS,
    Defendant.


                                   ORDER

      This is a criminal action.   It is before the Court on the Report and

Recommendation [Doc. 106] of the Magistrate Judge recommending that the

Defendant’s Motion to Vacate Sentence [Doc. 102] be denied. No objections to the

Report and Recommendation have been filed. The Court approves and adopts the

Report and Recommendation as the judgment of the Court. The Defendant’s Motion

to Vacate Sentence [Doc. 102] is DENIED.

      SO ORDERED, this 4 day of August, 2020.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge
